On August 25, 1965, the defendants, husband and wife, borrowed the principal sum of $1,016.49 from the plaintiff corporation which was licensed under G. L. c. 140, § 96, as amended, to engage in the business of making small loans. The defendants gave the plaintiff a promissory note agreeing to make thirty monthly payments of $46 each, starting September 25, 1965, in payment of the principal plus interest computed at rates which were specified in the note and had been established by the Small Loans Regulatory Board pursuant to G. L. c. 140, § 100, as amended. The defendants did not pay the first instalment when due, and were always in default thereafter. On October 21, 1968, the plaintiff, having received only $286 on the note and having applied it all to interest, brought an action to recover the principal sum of $1,016.49 plus a balance of $370.61 due for interest, making a total of $1,387.10. A judge of the District Court found for the plaintiff in that amount. In so doing he denied a number of requests by the defendants for rulings that the evidence did not warrant a finding for the plaintiff, and that it required a finding for the defendants on alleged grounds of illegality, usury and public policy, and that the claim was unconscionable. The Appellate Division dismissed the report and the case is before us on the defendants’ appeal from the dismissal. There was no error. The evidence summarized in the report to the Appellate Division did not require the judge to grant those of the defendants’ requests which he denied. Much of the defendants’ argument consists of computations based in part on facts or figures which are not contained in the record before us. Briefs cannot be used to introduce evidence which is not included in the report to the Appellate Division. Buckley v. Railway *886Exp. Agency, Inc. 323 Mass. 448, 451. Coonce v. Coonce, 356 Mass. 690, 693, and cases cited. The order of the Appellate Division dismissing the report is affirmed.
Eugene B. Berman for the plaintiff.
Louis Kerlinsky, for the defendants, submitted a brief.

So ordered.